INDUSTRIAL LEASE
(TRIPLE NET)
 
Basic Lease Information
 
Date: November 1, 2014
 
Landlord: 290 NE 68 Street, LLC.
 
Tenant: Steiner-Atlantic Corp.
 
Premises
(Section 1.1): The space(s) in the building(s) outlined in Exhibit A, containing
approximately 27,000 square feet (more or less) of building area, the street
addresses of which are known as 290 NE 68th Street, 277 NE 67th Street and 297
NE 67th Street, Miami, FL 33138

 
Property
 (Section 1.1): The land and the building(s) outlined in Exhibit A, containing
approximately 27,000 square feet (more or less) of total building area, located
at 290 NE 68th Street, 277 NE 67th Street and 297 NE 67th Street, Miami, FL
33138 comprising three continuous buildings and their parking areas.

 
 

Term (Section 2.1):   3 Years       Commencement Date (Section 2.1):   November
1, 2014       Expiration Date (Section 2.1):   October 31, 2017      

 
 
Monthly Base Rent (dollars per month) (Section 3.1(a)):
100%

 

Lease Year 1   $ 10,275.00 Lease Year 2   $ 10,580.00 Lease Year 3   $ 10,900.00
     

                                           
 

Tenant's Percentage Share (Section 3.1(b)):   100%       Initial Additional
Monthly Rent Estimate (dollars per month) (Section 3.2): $          Security
Deposit (Section 3.3): $  None       Rent Payment Address (Section 3.1(c)):  
290 NE 68th Street, Miami, FL 33138

 
 
 

 Permitted Use of the Premises (Section 4.1): General warehouse use with
incidental office use in connection with the operation of Tenant's distribution
business of laundry equipment and related goods.

 

Landlord's Address (Section 14.1):   290 NE 68th Street, Miami, FL 33138      
Tenant's Address (Section 14.1):   290 NE 68th Street, Miami, FL 33138      

 
 
 

Real Estate Broker(s) (Section 14.6):   None

 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A - Plan(s) Outlining the Premises and the Property
 
Exhibit B - Form of Memorandum Confirming Term
 
Exhibit C - Permitted Use of Hazardous Materials
 
Other Attachments (if any):
 
  None

 
 
 
 
 
 
The foregoing Basic Lease Information is incorporated in and made a part of the
Lease to which it is attached. If there is any conflict between the Basic Lease
Information and the Lease, the Basic Lease Information shall control.
 
 
LANDLORD: 290 NE 68 Street, LLC
 
  TENANT: Steiner-Atlantic Corp. By:
/S/ Michael S. Steiner
  By:
/S/ Venerando Indelicato
Name:
Michael S. Steiner
  Name:
Venerando Indelicato
Title:
Manager
  Title:
Treasurer

 
 
 
 
 

--------------------------------------------------------------------------------

 
 


 
TABLE OF CONTENTS
 

   
Page
ARTICLE 1
 
Premises
1
 
 
 
1.1
 
Lease of Premises
1
 
 
 
ARTICLE 2
 
Term
1
 
 
 
2.1
 
Term of Lease
1
 
 
 
2.2
 
Adjustment of Expiration Date
1
 
 
 
2.3
 
Holding Over
1
 
 
 
ARTICLE 3
 
Rent
1
 
 
 
3.1
 
Base Rent and Additional Rent
1
 
 
 
3.2
 
Procedures
2
 
 
 
3.3
 
Security Deposit
2
 
 
 
3.4
 
Late Payment
2
 
 
 
3.5
 
Other Taxes Payable by Tenant
3
 
 
 
3.6
 
Certain Definitions
3
 
 
 
3.7
 
No Accord and Satisfaction
3
 
 
 
ARTICLE 4
 
Use of the Premises
4
       

4.1
 
Permitted Use
4
 
 
 
4.2
 
Environmental Definitions
4
 
 
 
4.3
 
Environmental Requirements
4
 
 
 
4.4
 
Compliance With Law
5
 
 
 
4.5
 
Entry by Landlord
5
 
 
 
ARTICLE 5
 
Utilities and Services
5
 
 
 
5.1
 
Tenant's Responsibilities
5
 
 
 
ARTICLE 6
 
Maintenance and Repairs
5
 
 
 
6.1
 
Obligations of Landlord
5
 
 
 
6.2
 
Obligations of Tenant
6
 
 
 
ARTICLE 7
 
Alteration of the Premises
6
 
 
 
7.1
 
No Alterations by Tenant
6
 
 
 
7.2
 
Landlord's Property
6
 
 
 
ARTICLE 8
 
Indemnification and Insurance
7
 
 
 
8.1
 
Damage or Injury
7
 
 
 
8.2
 
Insurance
7
 
 
 
8.3
 
Waiver of Subrogation
7
 
 
 
8.4
 
Landlord Insurance Requirements
7
 
 
 
ARTICLE 9
 
Assignment or Sublease
8
 
 
 
9.1
 
Prohibition
8
 
 
 
ARTICLE 10
 
Events of Default and Remedies
8
 
 
 
10.1
 
Default by Tenant
8
 
 
 
10.2
 
Termination
9
 
 
 
10.3
 
Tenant's Primary Duty
 9
 
 
 
10.4
 
Abandoned Property
 9
 
 
 
10.5
 
Landlord Default
 9
 
 
 
ARTICLE 11
 
Casualty
9
 
 
 
11.1
 
Casualty
9
 
 
 
ARTICLE 12
 
Eminent Domain
10
 
 
 
12.1
 
Condemnation
10
 
 
 
ARTICLE 13
 
Subordination and Sale
10
 
 
 
13.1
 
Subordination
10
 
 
 
13.2
 
Estoppel Certificate
11
 
 
 
ARTICLE 14
 
Miscellaneous
11
 
 
 
14.1
 
Notices
11
 
 
 
14.2
 
General
11
 
 
 
14.3
 
No Waiver
11
 
 
 
14.4
 
Attorneys' Fees
11
 
 
 
14.5
 
Exhibits
12
 
 
 
14.6
 
Broker(s)
12
 
 
 
14.7
 
Waivers of Jury Trial, Choice of Law and Venue
12
 
 
 
14.8
 
Entire Agreement
12
 
 
 
14.9
 
Radon Gas
12

 
EXHIBIT A PLAN(S) OUTLINING THE PREMISES AND THE PROPERTY
 
EXHIBIT B MEMORANDUM CONFIRMING TERM
 
EXHIBIT C PERMITTED USE OF HAZARDOUS MATERIALS
 
 
 

--------------------------------------------------------------------------------

 

 
 
INDUSTRIAL LEASE
 
THIS LEASE, made as of the date specified in the Basic Lease Information, is by
and between Landlord and Tenant.
 
WITNESSETH:
 
ARTICLE 1
Premises
 
1.1        Lease of Premises. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the Premises located on the Property, all as
outlined on the plan(s) attached hereto as Exhibit A. The Property includes the
land and the building(s) in which the Premises is located. During the term of
this Lease, Tenant shall have the nonexclusive right to use only for their
intended purposes the common areas in the Property that are designated by
Landlord as common areas. Landlord shall have the right from time to time to
change the size, location, configuration, character or use of any such common
areas, construct additional improvements or facilities in any such common areas,
or close any such common areas.
 
ARTICLE 2
Term
 
2.1        Term of Lease. The term of this Lease shall be the term specified in
the Basic Lease Information, which shall commence on the Commencement Date and,
unless sooner terminated as hereinafter provided, shall end on the Expiration
Date. If Landlord, for any reason whatsoever, does not deliver possession of the
Premises to Tenant on the Commencement Date, this Lease shall not be void or
voidable and Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom, but, in such event, the Commencement Date shall be
postponed until the date on which Landlord delivers possession of the Premises
to Tenant. Landlord shall have no obligation to construct or install any
improvements in the Premises or the Property and Tenant shall accept the
Premises "as is" on the Commencement Date. Landlord and Tenant expressly agree
that there are and shall be no implied warranties of merchantability,
habitability, fitness, for a particular purpose or of any other kind arising out
of this Lease and there are no warranties which extend beyond those expressly
set forth in this Lease.


2.2        Adjustment of Expiration Date. If the Commencement Date as determined
in accordance with Section 2.1 hereof is riot the first day of a calendar month,
then a period of time equal to the number of days between the Commencement Date
and the first day of the month next following shall be added to the term and the
Expiration Date shall be extended accordingly. Landlord and Tenant each shall,
promptly after the actual Commencement Date has been determined, execute and
deliver to the other a Memorandum Confirming Term in the form of Exhibit B
attached hereto, but the term of this Lease shall commence and end in accordance
with this Lease whether or not the Memorandum Confirming Term is executed.


2.3         Holding Over. If, with consent by Landlord, Tenant holds possession
of the Premises after expiration of the term of this Lease, Tenant shall become
a tenant from month to month under this Lease, but the Base Rent during such
month to month tenancy shall be equal to two hundred percent (200%) of the Base
Rent in effect at the expiration of the term of this Lease. Landlord and Tenant
each shall have the right to terminate such month to month tenancy by giving at
least thirty (30) days' written notice of termination to the other at any time,
in which event such tenancy shall terminate on the termination date set forth in
such termination notice.
 
ARTICLE 3
Rent


3.1           Base Rent and Additional Rent. Tenant shall pay to Landlord the
following amounts as rent for the Premises:


(a)           During the term of this Lease, Tenant shall pay to Landlord, as
base monthly rent, the amount of monthly Base Rent specified in the Basic Lease
Information.
 
 
1
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)   During each calendar year (or part thereof) during the term of this Lease,
Tenant shall pay to Landlord, as Additional Monthly Rent, Tenant's Percentage
Share of all (x) CAM Expenses paid or incurred by Landlord in such year; (y)
Property Taxes paid or incurred by Landlord in such year; and (z) Insurance
Costs paid or incurred by Landlord in such year. Tenant shall also pay all Sales
Taxes due.
 
(c)   Throughout the term of this Lease, Tenant shall pay, as additional rent,
all other amounts of money and charges required to be paid by Tenant under this
Lease. As used in this Lease, "rent" shall mean and include all Base Rent,
additional monthly rent and additional rent payable by Tenant in accordance with
this Lease. Tenant shall pay without notice, demand, deduction or offset all
Base Rent and additional monthly rent under Section 3.1 hereof to Landlord, in
advance, on or before the first day of each calendar month during the term of
this Lease, at the address for the payment of rent specified in the Basic Lease
Information, or to such other person or at such other place as Landlord may from
time to time designate in writing.


3.2           Procedures. Landlord's estimate of the initial monthly rent
payable by Tenant under Section 3.1(b) hereof each month for the balance of the
first calendar year after the Commencement Date is specified in the Basic Lease
Information. On or before the first day of each subsequent calendar year during
the term of this Lease, or as soon thereafter as practicable, Landlord shall
give Tenant written notice of Landlord's estimate of the amounts payable under
Section 3.1(b) for the ensuing calendar year. Tenant shall pay such estimated
amounts to Landlord in equal monthly installments, in advance, on or before the
Commencement Date and on or before the first day of each calendar month during
the term of this Lease. If such notice is not given for any calendar year,
Tenant shall continue to pay on the basis of the prior year's estimate until the
month after such notice is given, and subsequent payments by Tenant shall be
based on Landlord's current estimate. Within a reasonable time after the end of
each calendar year, Landlord will deliver to Tenant a statement of the actual
CAM Expenses, Property Taxes and Insurance Costs for the previous year, and, as
applicable, Tenant shall pay Landlord within thirty (30) days of Tenant's
receipt of such statement, the amount of any deficiency of the estimated amounts
actually collected by Landlord dining the previous calendar year compared to the
actual amounts shown on such statement or Landlord shall credit any excess
amounts collected to the next monthly installments of the amounts payable by
Tenant under Section 3.1(b) hereof (or, if the term of this Lease has ended,
Landlord shall refund the excess to Tenant with such statement). Tenant or
Tenant's authorized agent or representative shall have the right once each
calendar year to inspect the books of Landlord relating to CAM Expenses,
Property Taxes and Insurance Costs for the prior calendar year at the office of
Landlord's property manager for the Property for the purpose of verifying the
information in such statement. If the term of this Lease commences or ends on a
day other than the first or last day of a calendar year, respectively, the
amounts payable by Tenant under Section 3.1(b) hereof applicable to the calendar
year in which such term commences or ends shall be prorated according to the
ratio which the number of days during the term of this Lease in such calendar
year bears to three hundred sixty five (365). Termination of this Lease shall
not affect the obligations of Landlord and Tenant pursuant to this Section 3.2
to be performed after such termination.


3.3           Security Deposit. Upon signing this Lease, Tenant shall pay to
Landlord the Security Deposit specified in the Basic Lease Information, which
shall be held by Landlord as security for the performance by Tenant of all of
its obligations under this Lease, and Tenant shall not be entitled to interest
thereon. If Tenant fails to perform any of its obligations under this Lease,
then Landlord shall have the right, but no obligation, to apply the Security
Deposit, or so much thereof as may be necessary, to cure any such failure by
Tenant. If Landlord applies the Security Deposit or any part thereof to cure any
such failure by Tenant, then Tenant shall immediately pay to Landlord the sum
necessary to restore the Security Deposit to the full amount required by this
Section 3.3. Landlord shall return any remaining portion of the Security Deposit
to Tenant within thirty (30) days after termination of this Lease. Upon
termination of the original Landlord's or any successor owner's interest in the
Premises, the original Landlord or such successor owner shall be released from
further liability with respect to the Security Deposit upon the original
Landlord's or such successor owner's transferring the Security Deposit to the
new owner.


3.4           Late Payment. If any monthly installment of Base Rent or
additional monthly rent is not received by Landlord within five (5) days after
such installment is due, Tenant shall immediately pay to Landlord a late charge
equal to five percent (5%) of such delinquent installment as liquidated damages.
All amounts of money payable by Tenant to Landlord hereunder, if not paid when
due, shall bear interest from the due date until paid at the rate of ten percent
(10%) per annum, and Tenant shall pay such interest to Landlord on written
demand.
 


2

 
 

--------------------------------------------------------------------------------

 



 
3.5           Other Taxes Payable by Tenant. Tenant shall reimburse Landlord, as
additional rent, upon written demand for all taxes, assessments, excises,
levies, fees and charges, including all payments related to the cost of
providing facilities or services, whether or not now customary or within the
contemplation of Landlord and Tenant, that are payable by Landlord and levied,
assessed, charged, confirmed or imposed by any public or government authority
upon, or measured by, or reasonably attributable to (a) the cost or value of
Tenant's furniture, fixtures, equipment and other personal property located in
the Premises or the cost or value of any improvements made in or to the Premises
by or for Tenant, regardless of whether title to such improvements is vested in
Tenant or Landlord, (b) any rent payable under this Lease, including any gross
income tax or excise tax levied by any public or government authority with
respect to the receipt of any such rent so long as such tax is a tax on rent,
(c) the possession, leasing, operation, management, maintenance, alteration,
repair, use or occupancy by Tenant of the Premises, or (d) this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises. Such taxes, assessments, excises, levies, fees and
charges shall not include net income (measured by the income of Landlord from
all sources or from sources other than solely rent) or franchise taxes of
Landlord, unless levied or assessed against Landlord in whole or in part in lieu
of, as a substitute for, or as an addition to any such taxes, assessments,
excises, levies, fees and charges. Tenant shall also pay all Sales Taxes.
 
3.6           Certain Definitions. As used in this Lease, certain words are
defined as follows:
 
(a) "CAM Expenses" shall mean all direct and indirect costs and expenses paid or
incurred by Landlord in connection with the ownership, management, operation,
maintenance or repair of the Property or providing services in accordance with
this Lease, including, but not limited to, all utilities; management fees and
expenses; snow and ice removal; maintenance of the fire suppression systems, if
any; accounting and other professional fees and expenses; painting the exterior
of the Property; maintaining and repairing the foundations, the exterior wails
and roof, the parking and loading areas, the sidewalks, landscaping and common
areas, and the other parts of the Property; costs and expenses required by or
resulting from compliance with any laws, ordinances, rules, regulations or
orders applicable to the Property; and costs and expenses of contesting by
appropriate proceedings any matter concerning managing, operating, maintaining
or repairing the Property, or the validity or applicability of any law,
ordinance, rule, regulation or order relating to the Property, or the amount or
validity of any Property Taxes. CAM Expenses shall not include Property Taxes,
Insurance Costs, charges payable by Tenant pursuant to Section 3.5 hereof,
depreciation on the Property, costs of tenants' improvements, real estate
brokers' commissions, interest, or capital costs for major roof or major parking
lot replacement or restoration work necessitated by fire or other casualty
damage to the extent of net insurance proceeds received by Landlord with respect
thereto.
 
(b) "Property Taxes" shall mean all taxes, assessments, excises, levies, fees
and charges (and any tax, assessment, excise, levy, fee or charge levied wholly
or partly in lieu thereof or as a substitute therefor or as an addition thereto)
of every kind and description, whether or not now customary or within the
contemplation of Landlord and Tenant, that are levied, assessed, charged,
confirmed or imposed by any public or government authority on or against the
Property or any part thereof or any personal property used in connection with
the Property. Property Taxes shall not include net income (measured by the
income of Landlord from all sources or from sources other than solely rent) or
franchise taxes of Landlord, unless levied or assessed against Landlord in whole
or in part in lieu of, as a substitute for, or as an addition to any Property
Taxes. Property Taxes shall not include charges payable by Tenant pursuant to
Section 3.5 hereof.
 
(c) "Insurance Costs" shall mean all premiums and other charges for all
property, earthquake, flood, loss of rental income, business interruption,
liability and other insurance relating to the Property carried by Landlord.
 
3.7          No Accord and Satisfaction. No payment by Tenant or receipt by
Landlord of a lesser amount of monthly Base Rent and additional rent or any
other sum due hereunder, shall be deemed to be other than on account of the
earliest due rent or payment, nor shall any endorsement or statement on any
check or any letter accompanying any such check or payment be deemed an accord
and satisfaction.
 
ARTICLE 4
Use of the Premises
 
4.1         Permitted Use. Tenant shall use the Premises only for the Permitted
Use specified in the Basic Lease Information of the Premises and for no other
purpose whatsoever. Tenant shall not do or permit to be done
 
3

 
 

--------------------------------------------------------------------------------

 



 
in, on or about the Premises, nor bring or keep or permit to be brought or kept
therein, anything which is prohibited by or will in any way conflict with any
law, ordinance, rule, regulation or order now in force or which may hereafter be
enacted, or which is prohibited by any insurance policy carried by Landlord for
the Property, or will in any way increase the existing rate of, or disallow any
fire rating or sprinkler credit, or cause a cancellation of, or affect any
insurance for the Property. Tenant shall not do or permit anything to be done in
or about the Premises which will in any way obstruct or interfere with the
rights of Landlord or other tenants of the Property, or injure or annoy them.
Tenant shall not store any materials, equipment or vehicles outside the Premises
and agrees that no washing of any type (including washing vehicles) shall take
place in or outside the Premises. Tenant shall not receive, store or otherwise
handle any product or material that is explosive or highly flammable. Tenant
shall not install any signs on the Premises without the prior written consent of
Landlord.
 
4.2          Environmental Definitions. As used in this Lease, "Hazardous
Materials" shall mean any hazardous substance, hazardous waste, hazardous
material, toxic substance, asbestos, polychlorinated biphenyl, infectious or
medical waste, petroleum or petroleum product as defined by any federal, state
or local Iaw, now existing or later adopted during the term of this Lease. As
used in this Lease, "Environmental Law" shall mean all federal, state and local
laws, statutes, ordinances, regulations, rules, judicial and administrative
orders and decrees, permits, licenses, approvals, authorizations and similar
requirements of all federal, state and local governmental agencies or other
governmental authorities pertaining to the protection of human health and safety
or the environment, now existing or later adopted during the term of this Lease.
As used in this Lease, "Permitted Materials" shall mean the materials, which are
not Hazardous Materials, handled by Tenant in the ordinary course of conducting
the Permitted Use and any Hazardous Materials that are listed by name and
maximum quantity and approved by Landlord on Exhibit C attached hereto.
 
  4.3           Environmental Requirements. Tenant shall not (nor permit others
to) use, store or otherwise handle any Hazardous Materials which are not
Permitted Materials on or about the Premises and all Permitted Materials shall
be stored in a manner that protects the Premises, the Property and the
environment from accidental spills and releases. Tenant shall obtain and
maintain in effect all permits and licenses required pursuant to any
Environmental Law for Tenant's activities on the Premises, and Tenant shall at
all times comply with all applicable Environmental Laws. Tenant shall not store
or cause or permit to occur any release of any Hazardous Materials or any
condition of pollution or nuisance on or about the Premises and if any release
of Hazardous Materials to the environment, or any condition of pollution or
nuisance, occurs on or about or beneath the Premises as a result of any act or
omission of Tenant or its agents, officers, employees, contractors, invitees or
licensees, Tenant shall, at Tenant's sole cost and expense, promptly undertake
all remedial measures required to clean up and abate or otherwise respond to the
release, pollution or nuisance in accordance with all applicable Environmental
Laws. On or before the date Tenant ceases to occupy the Premises, Tenant shall
remove from the Premises all Hazardous Materials and all Permitted Materials
handled by or permitted on the Premises by Tenant. Tenant shall not use, store
or handle any chlorinated solvent except for de minimus amounts contained in
cleaning supplies provided that such chlorinated solvents and their de minimus
amounts are listed and approved by Landlord on Exhibit C and are used in
conformance with Environmental Laws and good environmental practice. Landlord
and Landlord's representatives shall have the right, but not the obligation, to
enter the Premises at any reasonable time for the purpose of inspecting the
storage, use and handling of any Hazardous Materials on the Premises in order to
determine Tenant's compliance with the requirements of this Lease and applicable
Environmental Law and Tenant shall correct any violation within five (5) days
after Tenant's receipt of notice of such violation from Landlord. Tenant shall
indemnify and defend Landlord against and hold Landlord harmless from all
claims, demands, actions, judgments, liabilities, costs, expenses, losses,
damages, penalties, fines and obligations of any nature (including reasonable
attorneys' fees and disbursements incurred in the investigation, defense or
settlement of claims) that Landlord may incur as a result of, or in connection
with, claims arising from the presence, use, storage, transportation, treatment,
disposal, release or other handling, on or about or beneath the Premises, of any
Hazardous Materials introduced or permitted on or about or beneath the Premises
by any act or omission of Tenant or its agents, officers, employees,
contractors, invitees or licensees. The liability of Tenant under this Section
4.3 shall survive the termination of this Lease with respect to acts or
omissions that occur before such termination.

 
4.4           Compliance With Law. Tenant shall, at Tenant's sole cost and
expense, promptly comply with all laws, ordinances, rules, regulations, orders
and other requirements of any government or public authority now in force or
which may hereafter be in force, with all requirements of any board of fire
underwriters or other similar body now or hereafter constituted, and with all
directions and certificates of occupancy issued pursuant to any law by any
 
4

 
 

--------------------------------------------------------------------------------

 



 
governmental agency or officer, insofar as any thereof relate to or are required
by the condition, use or occupancy of the Premises or the operation, use or
maintenance of any personal property, fixtures, machinery, equipment or
improvements in the Premises, but Tenant shall not be required to make
structural changes unless structural changes are related to or required by
Tenant's acts or use of the Premises or by improvements made by or for Tenant.
 
4.5        Entry by Landlord. Landlord shall have the right to enter the
Premises at any time to (a) inspect the Premises, (b) exhibit the Premises to
prospective purchasers, lenders or tenants, (c) determine whether Tenant is
performing all of Tenant's obligations, (d) supply any service to be provided by
Landlord, (e) post notices of nonresponsibility, and (f) make any repairs to the
Premises or any adjoining space or utility services, or make any repairs,
alterations or improvements to any other portion of the Property, provided all
such work shall be done as promptly as reasonably practicable and so as to cause
as little interference to Tenant as reasonably practicable. Tenant waives all
claims for damages for any injury or inconvenience to or interference with
Tenant's business, any loss of occupancy or quiet enjoyment of the Premises or
any other loss occasioned by such entry. All locks for all doors in, on or about
the Premises (excluding Tenant's vaults, safes and similar special security
areas designated in writing by Tenant) shall be keyed to the master system for
the Property. Landlord shall at all times have a key to unlock all such doors
and Landlord shall have the right to use any and all means which Landlord may
deem proper to open such doors in an emergency to obtain entry to the Premises.
 
ARTICLE 5
Utilities and Services
 
5.1           Tenant's Responsibilities. Tenant shall pay, directly to the
appropriate supplier before delinquency, for all utilities and services supplied
to the Premises, together with all taxes, assessments, surcharges and similar
expenses relating to such utilities and services. If any such utilities or
services are jointly metered with the Premises and another part of the Property,
Landlord shall determine Tenant's share of the cost of such jointly metered
utilities and services based on Landlord's estimate of usage, and Tenant shall
pay as additional rent Tenant's share of the cost of such jointly metered
utilities and services to Landlord within ten (10) days after receipt of
Landlord's written statement for such cost. Tenant shall furnish the Premises
with all telephone service, window washing, security service, janitor, scavenger
and disposal services, and other services required by Tenant for the use of the
Premises permitted by this Lease. Tenant shall furnish all electric light bulbs
and tubes and restroom supplies used in the Premises. Landlord shall not be in
default under this Lease or be liable for any damage or loss directly or
indirectly resulting from, nor shall the rent be abated or a constructive or
other eviction be deemed to have occurred by reason of, any interruption of or
failure to supply or delay in supplying any such utilities and services or any
limitation, curtailment, rationing or restriction on use of water, electricity,
gas or any resource or form of energy or other service serving the Premises or
the Property, whether such results from mandatory restrictions or voluntary
compliance with guidelines.
 
ARTICLE 6
Maintenance and Repairs
 
6.1           Obligations of Landlord. Landlord shall maintain and repair only
the foundations, and the structural exterior walls (which shall not include
windows, glass or plate glass, doors, special fronts, entries, exterior paint or
the interior surfaces of exterior walls). Tenant shall give Landlord written
notice of the need for any maintenance or repair for which Landlord is
responsible, after which Landlord shall have a reasonable opportunity to perform
the maintenance or make the repair, and Landlord shall not be liable for any
failure to do so unless such failure continues for an unreasonable time after
Tenant gives such written notice to Landlord. Tenant waives any right to perform
maintenance or make repairs for which Landlord is responsible at Landlord's
expense. Any damage to any part of the Property for which Landlord is
responsible that is caused by Tenant or any agent, officer, employee,
contractor, licensee or invitee of Tenant shall be repaired by Landlord at
Tenant's expense.
 
6.2           Obligations of Tenant. Tenant shall, at Tenant's sole cost and
expense, maintain and repair the Premises including the roofs, leasehold
improvements, and alterations and improvements, parking lots (except only the
parts for which Landlord is expressly made responsible under this Lease) and all
equipment, fixtures and improvements therein (including but not limited to
windows, glass, plate glass, doors, special fronts, entries, the surfaces of
exterior walls including painting, interior walls, floors, heating and air
conditioning systems, dock boards, truck doors, dock bumpers, plumbing fixtures
and equipment, electrical components and mechanical systems, parking
 
5

 
 

--------------------------------------------------------------------------------

 



 
lots, awnings, all leasehold improvements, alterations and improvements) and
keep all of the foregoing clean and in good order and operating condition,
ordinary wear and tear excepted. Tenant shall not damage the Premises or disturb
the integrity and support provided by any wall. Tenant shall take good care of
the Premises and keep the Premises free from dirt, rubbish, waste and debris at
all times. Tenant shall not exceed the load-bearing capacity of the floors in
the Premises. Tenant shall, at Tenant's expense, enter into a regularly
scheduled preventative maintenance and service contract with a maintenance
contractor approved in writing by Landlord for servicing all hot water, heating,
ventilating and air conditioning ("HVAC") systems and equipment in the Premises.
The maintenance and service contract shall include all services suggested by the
equipment manufacturer and shall become effective (and Tenant shall deliver a
copy to Landlord) within thirty (30) days after the Commencement Date. Tenant
and Tenant's maintenance contractor shall at all times conduct maintenance on
the HVAC equipment at the Premises in accordance with all Federal, state or
local laws and repair any leak in the HVAC equipment within the deadline imposed
by such Federal, state or local laws. In the event of a replacement of a part or
portion of the HVAC equipment which is warranted by the manufacturer and/or
guaranteed by the installer, Tenant shall provide the Landlord with a duplicate
original of the warranty and/or guarantee. Tenant shall, at the end of the term
of this Lease, surrender to Landlord the Premises and all alterations,
additions, fixtures and improvements therein or thereto in the same condition as
when received, ordinary wear and tear excepted.
 
 
ARTICLE 7
Alteration of the Premises
 
7.1          No Alterations by Tenant. Tenant shall not make any alterations or
improvements in or to the Premises or any part thereof, or attach any fixtures
thereto, without Landlord's prior written consent. Notwithstanding the preceding
sentence, upon prior written notice to Landlord, Tenant may make such
alterations or improvements without Landlord's consent only if the total cost of
such alterations or improvements is Twenty-Five Thousand Dollars ($25,000) or
less. Tenant shall submit to Landlord, for Landlord's written approval, complete
plans and specifications prepared by responsible licensed architect(s) and
engineer(s) in compliance with all applicable codes, laws, ordinances, rules and
regulations. Tenant shall engage responsible licensed contractor(s) to perform
all work and all work shall be performed in accordance with the plans and
specifications approved by Landlord, in a good and workmanlike manner, in full
compliance with all applicable laws, codes, ordinances, rules and regulations,
and free and clear of any mechanics' liens. Tenant shall pay for all work
required to make the alterations and improvements. Tenant shall pay to Landlord
all direct costs and shall reimburse Landlord for all expenses incurred by
Landlord in connection with the review, approval and supervision of any
alterations or improvements made by Tenant.
 
7.2          Landlord's Property. All alterations, additions, fixtures and
improvements made in or to the Premises by Landlord or Tenant, shall become part
of the Property and Landlord's property and upon termination of this Lease,
Landlord shall have the right to retain all such alterations, additions,
fixtures and improvements in the Premises, without compensation to Tenant, or to
remove all such alterations, additions, fixtures and improvements from the
Premises, repair all damage caused by any such removal, and restore the Premises
to the condition in which the Premises existed before such alterations,
additions, fixtures and improvements were made, and in the latter case Tenant
shall pay to Landlord, upon billing by Landlord, the cost of such removal,
repair and restoration (including a reasonable charge for Landlord's overhead
and profit). All movable furniture, equipment, trade fixtures, computers, office
machines and other personal property shall remain the property of Tenant and
upon termination of this Lease shall be removed by Tenant from the Property and
Tenant shall repair all damage caused by any such removal. Termination of this
Lease shall not affect the obligations of Tenant pursuant to this Section 7.2 to
be performed after such termination.
 
 
ARTICLE 8
Indemnification and Insurance
 
8.1           Damage or Injury. Landlord shall not be liable to Tenant, and
Tenant hereby waives all claims against Landlord, for any damage to or loss or
theft of any property or for any bodily or personal injury, illness or death of
any person in, on or about the Premises or the Property arising at any time and
from any cause whatsoever, except to the extent caused by the gross negligence
or willful misconduct of Landlord. Tenant shall indemnify and defend Landlord
against and hold Landlord harmless from all claims, demands, liabilities,
damages, losses, costs and expenses, including reasonable attorneys' fees and
disbursements, arising from or related to any use or occupancy of the Premises,
or any condition of the Premises, or any default in the performance of Tenant's
obligations under this
 
6

 
 

--------------------------------------------------------------------------------

 



 
Lease, or any damage to any property (including property of employees and
invitees of Tenant) or any bodily or personal injury, illness or death of any
person (including employees and invitees of Tenant) occurring in, on or about
the Premises or any part thereof arising at any time and from any cause
whatsoever (except to the extent caused by the gross negligence or willful
misconduct of Landlord) or occurring in, on or about any part of the Property
other than the Premises when such damage, bodily or personal injury, illness or
death is caused by any act or omission of Tenant or its agents, officers,
employees, contractors, invitees or licensees. This Section 8.1 shall survive
the termination of this Lease with respect to any damage, bodily or personal
injury, illness or death occurring prior to such termination.
 
8.2          Insurance. Tenant agrees and hereby covenants that it shall, during
the entire term hereof, keep in force and effect a policy or policies of (i)
commercial general liability insurance with respect to the Premises and the
Property, and the business operated by Tenant and any subtenants of Tenant in
the Premises, in which the limits shall not be less than R1,000,000] per
occurrence and $[2,000,000] general aggregate; (ii) business auto liability
insurance with limits not less than $[1,000,000] for any owned, hired or non
owned auto; if Tenant has no owned autos, Tenant may provide hired and non owned
auto liability coverage or agree to provide evidence of auto liability coverage
prior to using a vehicle for its business activity on the property; (iii)
workers compensation insurance in statutory limits for all of its employees in
the state in which the Property is located and employers liability insurance
with limits of $[500,000] all lines; (iv) umbrella excess liability insurance in
excess of underlying coverages required above with limits not less than
$[5,000,000]; (v) all risk property insurance, including business income and
extra expense, which insures the improvements, fixtures, inventory, and all
other property of Tenant, within the Premises or on the Property, against any
loss arising from fire, flooding, lightning, earthquake, windstorm, hail, rain,
water leakage, seepage, the elements or other casualty, for the full replacement
value of such property. The liability policies shall name Landlord and any
person, firm, or corporation designated by Landlord as an additional named
insured, evidenced by an additional insured endorsement reasonably acceptable to
Landlord, and shall contain a clause stating that the insured will not cancel or
materially reduce the insurance below the limits required without first giving
Landlord thirty (30) days' prior written notice. Such insurance shall be primary
to Landlord and the coverage afforded by such policy will not be subject or
entitled to any contribution, reduction, or other benefit from or by reason of
any insurance coverage carried by Landlord and will be issued by and carried
with an insurance company with a minimum Best's Rating of A- VII or better or as
otherwise approved by Landlord. A certificate of insurance, as Landlord may
require, shall be immediately delivered to Landlord prior to commencement and at
each renewal.
 
8.3          Waiver of Subrogation. Each of Landlord and Tenant waives on behalf
of all insurers under all policies of property insurance now or hereafter
carried by such insuring or covering the Premises or the Property, or any
portion or any contents thereof, or any operations therein, all rights of
subrogation which any such insurer might otherwise, if at all, have to any
claims of Tenant against Landlord or Landlord against Tenant, as applicable.
Landlord and Tenant shall procure from each of the insurers under all policies
of property insurance now or hereafter carried by such party insuring or
covering the Premises, or any portion or any contents thereof, or any operations
therein, a waiver of all rights of subrogation which the insurer might
otherwise, if at all, have to any claims of either party against the other as
required by this Section 8.3.

 
8.4           Landlord Insurance Requirements. Landlord shall, at all times
during the term of this Lease, secure and maintain:
 
(a)          All risk property insurance coverage on the Property. Landlord
shall not be obligated to insure any furniture, equipment, trade fixtures,
machinery, goods, or supplies which Tenant may keep or maintain in the Premises
or any alteration, addition or improvement which Tenant may make upon the
Premises. Landlord and Tenant may continue to have Tenant obtain this insurance
directly from its insurance company and pay for same as part of Tenant's
business insurance policies described in Section 8.2 especially if this is less
costly for the Tenant. Landlord shall be named as the primary insured party or
additional insured party on these policies as the case may be.
 
 
ARTICLE 9
Assignment or Sublease


9.1           Prohibition. Tenant shall not, directly or indirectly, without the
prior written consent of Landlord, assign (including, any assignment by
operation of law) this Lease or any interest herein or sublease the Premises or
any part thereof, or permit the use or occupancy of the Premises by any person
or entity other than Tenant. No assignee


7

 
 

--------------------------------------------------------------------------------

 



 
or subtenant of Tenant shall have a right further to assign this Lease or
sublease the Premises, and all money and other economic consideration to be paid
by the assignee or subtenant as a result of an assignment or sublease in excess
of the total amount of rent which Tenant is obligated to pay to Landlord under
this Lease (prorated to reflect the rent allocable to the portion of the
Premises subject to such assignment or sublease) shall be paid by Tenant to
Landlord as additional rent. No assignment or sublease whatsoever shall release
Tenant from Tenant's obligations and liabilities under this Lease or alter the
primary liability of Tenant to pay all rent and to perform all obligations to be
paid and performed by Tenant. Tenant shall pay to Landlord all direct costs and
shall reimburse Landlord for all expenses incurred by Landlord in connection
with any assignment or sublease requested by Tenant.
 
 
ARTICLE 10
Events of Default and Remedies
 
10.1          Default by Tenant. The occurrence of any one or more of the
following events ("Event of Default") shall constitute a breach of this Lease by
Tenant:
 
(a)   Tenant fails to pay any Base Rent, or any additional monthly rent under
Section 3.1, hereof, or any other amount of money payable by Tenant hereunder as
and when such rent becomes due and payable and such failure continues for more
than five (5) days after Landlord gives written notice thereof to Tenant;
provided, however, that after the second such failure in a calendar year, only
the passage of time, but no further written notice, shall be required to
establish an Event of Default in the same calendar year; or
 
(b)   Tenant fails to perform or breaches any other agreement or covenant of
this Lease to be performed or observed by Tenant as and when performance or
observance is due and such failure or breach continues for more than ten (10)
days after Landlord gives written notice thereof to Tenant; provided, however,
that if, by the nature of such agreement or covenant, such failure or breach
cannot reasonably be cured within such period of ten (10) days, an Event of
Default shall not exist as long as Tenant commences with due diligence and
dispatch the curing of such failure or breach within such period of ten (10)
days and, having so commenced, thereafter prosecutes with diligence and dispatch
and completes the curing of such failure or breach; or
 
(c)   Tenant (i) files, or consents by answer or otherwise to the filing against
it of, a petition for relief or reorganization or arrangement or any other
petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy, insolvency or other debtors' relief law of any jurisdiction, (ii)
makes an assignment for the benefit of its creditors, or (iii) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers of Tenant or of any substantial part of Tenant's property; or
 
(d)   Without consent by Tenant, a court or government authority enters an
order, and such order is not vacated within thirty (30) days, (i) appointing a
custodian, receiver, trustee or other officer with similar powers with respect
to Tenant or with respect to any substantial part of Tenant's property, or (ii)
constituting an order for relief or approving a petition for relief or
reorganization or arrangement or any other petition in bankruptcy or for
liquidation or to take advantage of any bankruptcy, insolvency or other debtors'
relief law of any jurisdiction, or (iii) ordering the dissolution, winding-up or
liquidation of Tenant; or
 
(e)   This Lease or any estate of Tenant hereunder is levied upon under any
attachment or execution and such attachment or execution is not vacated within
thirty (30) days.
 
10.2         Termination. If an Event of Default occurs, Landlord shall have the
right at any time to give a written termination notice to Tenant and, on the
date specified in such notice, Tenant's right to possession shall terminate and
this Lease shall terminate. Upon such termination, Landlord shall have the full
and immediate right to possession of the Premises and Landlord shall have the
right to recover from Tenant all unpaid rent which had been earned at the time
of termination, all unpaid rent for the balance of the term of this Lease after
termination, and all other amounts necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform all of Tenant's
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom. If an Event of Default occurs and Landlord does not
exercise its right to terminate, then this Lease shall continue in effect for so
long as Landlord does not terminate Tenant's right to possession, and Landlord
shall have the right to enforce all its rights and remedies under this Lease,
including the right to recover all rent as it becomes due under this Lease.
Notwithstanding anything to the contrary contained herein, upon the occurrence
of an Event of
 
8

 
 

--------------------------------------------------------------------------------

 



 
Default, Landlord shall have the right to exercise and enforce all rights and
remedies granted or permitted by law and the remedies provided for in this Lease
are cumulative and in addition to all other remedies available to Landlord at
law or in equity by statute or otherwise surrender of the Premises can be
effected only by the written agreement of Landlord and Tenant and exercise by
Landlord of any remedy shall not be deemed to be an acceptance of surrender of
the Premises by Tenant, either by agreement or by operation of law.


10.3           Tenant's Primary Duty. All agreements and covenants to be
performed or observed by Tenant under this Lease shall be at Tenant's sole cost
and expense and without any abatement of rent. If Tenant fails to pay any sum of
money to be paid by Tenant or to perform any other act to be performed by Tenant
under this Lease, Landlord shall have the right, but shall not be obligated, and
without waiving or releasing Tenant from any obligations of Tenant, to make any
such payment or to perform any such other act on behalf of Tenant in accordance
with this Lease. All sums so paid by Landlord and all costs incurred or paid by
Landlord shall be deemed additional rent hereunder and Tenant shall pay the same
to Landlord on written demand, together with interest on all such sums and costs
from the date of expenditure by Landlord to the date of repayment by Tenant at
the rate of ten percent (10%) per annum.


10.4           Abandoned Property. If Tenant abandons the Premises, or is
dispossessed by process of law or otherwise, any movable furniture, equipment,
trade fixtures or personal property belonging to Tenant and left in the Premises
shall be deemed to be abandoned, at the option of Landlord, and Landlord shall
have the right to sell or otherwise dispose of such personal property in any
commercially reasonable manner.
 
10.5           Landlord Default. If Landlord defaults under this Lease, Tenant
shall give written notice to Landlord specifying such default with
particularity, and Landlord shall have thirty (30) days after receipt of such
notice within which to cure such default. In the event of any default by
Landlord, Tenant's exclusive remedy shall be an action for damages.
Notwithstanding any other provision of this Lease, Landlord shall not have any
personal liability under this Lease. In the event of any default by Landlord
under this Lease, Tenant agrees to look solely to the equity or interest then
owned by Landlord in the Property, and in no event shall any deficiency judgment
or personal money judgment of any kind be sought or obtained against Landlord.
 
ARTICLE 11
Casualty
 
11.1          Casualty. If fire or other casualty damages the Premises or common
areas of the Property necessary for Tenant's use and occupancy of the Premises
and if such damage is not the result of the negligence or willful misconduct of
Tenant or Tenant's agents, officers, employees, contractors, licensees or
invitees, then, during the period the Premises is rendered unusable by such
damage, Tenant shall be entitled to a reduction in Base Rent in the proportion
that the area of the Premises rendered unusable by such damage bears to the
total area of the Premises. Notwithstanding anything to the contrary contained
in the immediately preceding sentence, if the Property or the Premises, or any
part thereof, is damaged by fire or other casualty before the Commencement Date
or during the term of this Lease and (a) such fire or other casualty occurs
during the last twelve (12) months of the term of this Lease, or (b) the
insurance proceeds received by Landlord in respect of such damage are not
adequate to pay the entire cost, as reasonably estimated by Landlord, of the
repair and restoration work to be performed by Landlord, or (c) the repair and
restoration work to be performed by Landlord cannot, as reasonably estimated by
Landlord, be completed within four (4) months after the occurrence of such fire
or other casualty, then, in any such event, Landlord shall have the right, by
giving written notice to Tenant within sixty (60) days after the occurrence of
such fire or other casualty, to terminate this Lease as of the date of such
notice. If Landlord does not exercise the right to terminate this Lease in
accordance with this Section 11.1, this Lease shall (subject to the terms of
this Section 11.1) remain in full force and effect and Landlord shall repair
such damage and restore the Property and the Premises to substantially the same
condition in which the Property and the Premises existed before the occurrence
of such fire or other casualty. Landlord shall not be obligated to repair any
damage to, or to make any replacement of, any movable furniture, equipment,
trade fixtures or personal property in the Premises. Tenant shall, at Tenant's
sole cost and expense, repair and replace all such movable furniture, equipment,
trade fixtures and personal property. A total destruction of the Property shall
automatically terminate this Lease effective as of the date of such total
destruction.
 


9

 
 

--------------------------------------------------------------------------------

 

ARTICLE 12
Eminent Domain
 
12.1           Condemnation. Landlord shall have the right to terminate this
Lease if any part of the Premises or any substantial part of the Property
(whether or not it includes the Premises) is taken by exercise of the power of
eminent domain (including any voluntary conveyance in lieu thereof) before the
Commencement Date or during the term of this Lease. Tenant shall have the right
to terminate this Lease if a substantial portion of the Premises is taken by
exercise of the power of eminent domain before the Commencement Date or during
the term of this Lease and the remaining portion of the Premises is not
reasonably suitable for Tenant's purposes. In each such case, Landlord or Tenant
shall exercise such termination right by giving written notice to the other
within thirty (30) days after the date of such taking. If either Landlord or
Tenant exercises such right to terminate this Lease in accordance with this
Section 12.1, this Lease shall terminate as of the date of such taking. If
neither Landlord nor Tenant exercises such right to terminate this Lease in
accordance with this Section 12.1, this Lease shall terminate as to the portion
of the Premises so taken as of the date of such taking and shall remain in full
force and effect as to the portion of the Premises not so taken, and the monthly
Base Rent and Tenant's Percentage Share shall be reduced as of the date of such
taking in the proportion that the area of the Premises so taken bears to the
total area of the Premises. If all of the Premises is taken by exercise of the
power of eminent domain before the Commencement Date or during the term of this
Lease, this Lease shall terminate as of the date of such taking. All awards,
compensation, damages, income, rent and interest payable in connection with such
taking shall, except as expressly set forth below, be paid to and become the
property of Landlord, and Tenant hereby assigns to Landlord all of the
foregoing. Tenant shall have the right to claim and receive directly from the
entity exercising the power of eminent domain only the share of any award
determined to be owing to Tenant for the taking of improvements installed in the
portion of the Premises so taken by Tenant at Tenant's sole cost and expense
based on the unamortized cost actually paid by Tenant for such improvements, for
the taking of Tenant's movable furniture, equipment, trade fixtures and personal
property, for loss of goodwill, for interference with or interruption of
Tenant's business, or for removal and relocation expenses.
 
 
ARTICLE 13
Subordination and Sale
 
13.1          Subordination. This Lease shall be subject and subordinate at all
times to the lien of all mortgages and deeds of trust securing any amount or
amounts whatsoever which may now exist or hereafter be placed on or against the
Property or on or against Landlord's interest or estate therein, all without the
necessity of having further instruments executed by Tenant to effect such
subordination. Notwithstanding the foregoing, in the event of a foreclosure of
any such mortgage or deed of trust or of any other action or proceeding for the
enforcement thereof, or of any sale thereunder, this Lease shall not be
terminated or extinguished, nor shall the rights and possession of Tenant
hereunder be disturbed, if no Event of Default then exists under this Lease, and
Tenant shall attorn to the person who acquires Landlord's interest hereunder
through any such mortgage or deed of trust. Tenant agrees to execute,
acknowledge and deliver upon demand such further instruments evidencing such
subordination of this Lease to the lien of all such mortgages and deeds of trust
as may reasonably be required by Landlord.
 
13.2          Estoppel Certificate. At any time and from time to time, Tenant
shall, within ten (10) days after written request by Landlord, execute,
acknowledge and deliver to Landlord a certificate certifying: (a) that this
Lease is unmodified and in full force and effect; (b) the Commencement Date and
the Expiration Date determined in accordance with Article 2 hereof and the date,
if any, to which all rent and other sums payable hereunder have been paid; (c)
that neither Landlord nor Tenant is in default under this Lease, except as to
defaults specified in such certificate; and (d) such other matters as may be
reasonably requested by Landlord or any actual or prospective purchaser or
mortgage lender. Any such certificate may be relied upon by Landlord and any
actual or prospective purchaser or mortgage lender of the Property or any part
thereof. At any time and from time to time, Tenant shall, within ten (10) days
after written request by Landlord, deliver to Landlord copies of all current
financial statements (including a balance sheet, an income statement, and an
accumulated retained earnings statement), annual reports, and other financial
and operating information and data of Tenant prepared by Tenant in the course of
Tenant's business. Unless available to the public, Landlord shall disclose such
financial statements, annual reports and other information or data only to
actual or prospective purchasers or mortgage lenders of the Property or any part
thereof, and otherwise keep them confidential unless other disclosure is
required by law.
 
10

 
 

--------------------------------------------------------------------------------

 

ARTICLE 14
Miscellaneous
 
14.1           Notices. All requests, approvals, consents, notices and other
communications given by Landlord or Tenant under this Lease shall be properly
given only if made in writing and either deposited in the United States mail,
postage prepaid, certified with return receipt requested, or delivered by hand
(which may be through a messenger or recognized delivery, courier or air express
service) and addressed to Landlord at the address of Landlord specified in the
Basic Lease Information (or at such other place as Landlord may from time to
time designate in a written notice to Tenant) or to Tenant at the address of
Tenant specified in the Basic Lease Information (or at such other place as
Tenant may from time to time designate in a written notice to Landlord). Such
requests, approvals, consents, notices and other communications shall be
effective on the date of receipt (evidenced by the certified mail receipt) if
mailed or on the date of hand delivery if hand delivered. Any request, approval,
consent, notice or other communication under this Lease may be given on behalf
of a party by the attorney for such party.


14.2           General. Time is of the essence of this Lease and each and all of
its provisions. This Lease shall benefit and bind Landlord and Tenant and the
permitted personal representatives, heirs, successors and assigns of Landlord
and Tenant. If any provision of this Lease is determined to be illegal or
unenforceable, such determination shall not affect any other provision of this
Lease and all such other provisions shall remain in full force and effect.
Tenant shall not record this Lease or any memorandum or short form of it. This
Lease shall be governed by and construed in accordance with the laws of the
state in which the Property is located. All capitalized terms used but not
defined in the body of the Lease shall have the same meaning given to such term
in the Basic Lease Information.
 
14.3           No Waiver. The waiver by Landlord or Tenant of any breach of any
covenant in this Lease shall not be deemed to be a waiver of any subsequent
breach of the same or any other covenant in this Lease, nor shall any custom or
practice which may grow up between Landlord and Tenant in the administration of
this Lease be construed to waive or to lessen the right of Landlord or Tenant to
insist upon the performance by Landlord or Tenant in strict accordance with this
Lease. The subsequent acceptance of rent hereunder by Landlord or the payment of
rent by Tenant shall not waive any preceding breach by Tenant of any covenant in
this Lease, nor cure any Event of Default, nor waive any forfeiture of this
Lease or unlawful detainer action, other than the failure of Tenant to pay the
particular rent so accepted, regardless of Landlord's or Tenant's knowledge of
such preceding breach at the time of acceptance or payment of such rent.
 
14.4           Attorneys' Fees. If there is any legal action or proceeding
between Landlord and Tenant to enforce this Lease or to protect or establish any
right or remedy under this Lease, the unsuccessful party to such action or
proceeding shall pay to the prevailing party all costs and expenses, including
reasonable attorneys' fees and disbursements, incurred by such prevailing party
in such action or proceeding and in any appeal in connection therewith. If such
prevailing party recovers a judgment in any such action, proceeding or appeal,
such costs, expenses and attorneys' fees and disbursements shall be included in
and as a part of such judgment.
 
14.5           Exhibits. Exhibit A (Plan(s) Outlining the Premises and the
Property), Exhibit B (Form of Memorandum Confirming Term), Exhibit C (Permitted
Use of Hazardous Materials) and any other attachments specified in the Basic
Lease Information, are attached to and made a part of this Lease.
 
14.6           Broker(s). Tenant warrants and represents to Landlord that Tenant
has not negotiated this Lease directly with any real estate broker(s) and has
not authorized or employed, or acted by implication to authorize or to employ,
any real estate broker to act for Tenant in connection with this Lease.
 
14.7          Waivers of Jury Trial Choice of Law, Venue. THE PARTIES HERETO
SHALL AND THERE HEREBY DO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANTS USE OF OCCUPANCY OF THE LEASED
PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE. This Lease shall be governed by
the laws of the State of Florida. The venue for any action filed in connection
herewith by either party shall be the county in which the Leased Premises are
located.
 
11

 
 

--------------------------------------------------------------------------------

 



 
14.8           Entire Agreement. There are no oral agreements between Landlord
and Tenant affecting this Lease, and this Lease supersedes and cancels any and
all previous negotiations, arrangements, brochures, offers, agreements and
understandings, oral or written, if any, between Landlord and Tenant or
displayed by Landlord to Tenant with respect to the subject matter of this
Lease, the Premises or the Property. There are no commitments, representations
or assurances between Landlord and Tenant or between any real estate broker and
Tenant other than those expressly set forth in this Lease and all reliance with
respect to any commitments, representations or assurances is solely upon
commitments, representations and assurances expressly set forth in this Lease.
This Lease may not be amended or modified in any respect whatsoever except by an
agreement in writing signed by Landlord and Tenant.


14.9           Radon Gas. Radon is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present a
health risk to persons who are exposed to it over time. Levels of Radon that
exceed Federal and State guidelines have been found in buildings in Florida.
Additional information regarding Radon and Radon testing may be obtained from
your county public health unit.
 
[Signatures on Following Page]
 
12

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
specified in the Basic Lease Information.
 
 


 
LANDLORD: 290 NE 68 Street, LLC
 
TENANT: Steiner-Atlantic Corp.
By: /S/ Michael S. Steiner
By: /S/ Venerando Indelicato
Name: Michael S. Steiner
Name: Venerando Indelicato
Title: Manager
Title: Treasurer
   

 


 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
PLAN(S) OUTLINING THE PREMISES AND THE PROPERTY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This site plan or floor plan is used solely for the purpose of identifying the
approximate location and size of the Premises. Building sizes, site dimensions,
access, common and parking areas, and existing tenants and locations are subject
to change at Landlord's discretion.
 
Exhibit A-1
 


 
 

--------------------------------------------------------------------------------

 
 


 
EXHIBIT B
 
MEMORANDUM CQNFIRMING TERM
 
THIS MEMORANDUM, made as of November 1, 2014, is by and between 290 NE 68
Street, LLC. ("Landlord"), and Steiner-Atlantic Corp. ("Tenant").
 
WITNESSETH:
 
Recital of Facts:
 
Landlord and Tenant entered into that certain Industrial Lease (the "Lease")
dated November 1, 2014. Words defined in the Lease have the same meanings in
this Memorandum.
 
NOW, THEREFORE, in consideration of the covenants in the Lease, Landlord and
Tenant agree as follows:
 
1.        Landlord and Tenant hereby confirm that
 
(a)  The Commencement Date under the Lease is November 1, 2014, and the
Expiration Date under the Lease is October 31, 2017; and
 
(b)  The date on which Landlord delivered possession of the Premises to Tenant
as required by the Lease, and Tenant's obligation to pay rent begins under the
Lease is November 1, 2014.
 
2.        Tenant hereby confirms that:
 
(a)      All commitments, representations and assurances made to induce Tenant
to enter into the Lease have been fully satisfied;
 
(b)     All improvements to the Property and in the Premises to be constructed
or installed by Landlord have been completed and furnished in accordance with
the Lease to the satisfaction of Tenant and Tenant has accepted and is in full
and complete possession of the Premises.


3.           This Memorandum shall be binding upon and inure to the benefit of
Landlord and Tenant and their permitted successors and assigns under the Lease.
The Lease is in full force and effect.
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Memorandum as of the
date first hereinabove written.
 
 
 
LANDLORD: 290 NE 68 Street, LLC
TENANT: Steiner-Atlantic Corp.
By: /S/ Michael S. Steiner
By: /S/ Venerando Indelicato
Name: Michael S. Steiner
Name: Venerando Indelicato
Title: Manager
Title: Treasurer
   

 
 


 


 


 


 


 


 


 


 


 


 


 


 
Exhibit B-1

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 

PERMITTED USE OF HAZARDOUS MATERIALS    
Name of Hazardous Material
Maximum Amount Per Year
None
None


 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Exhibit C-1



--------------------------------------------------------------------------------